J-A13017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: A.C.S., A MINOR                  :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
 APPEAL OF: V.M.S., MOTHER               :
                                         :
                                         :
                                         :
                                         :
                                         :    No. 2374 EDA 2021

            Appeal from the Decree Entered October 25, 2021
    In the Court of Common Pleas of Montgomery County Trial Court at
                          No(s): 2021-A0077

 IN RE: S.J.S., A MINOR                  :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
 APPEAL OF: V.M.S., MOTHER               :
                                         :
                                         :
                                         :
                                         :
                                         :    No. 2375 EDA 2021

            Appeal from the Decree Entered October 25, 2021
    In the Court of Common Pleas of Montgomery County Trial Court at
                          No(s): 2021-A0078


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                               FILED JULY 12, 2022

      V.M.S. (“Mother”) appeals from the decrees entered on October 22,

2021, by the Court of Common Pleas of Montgomery County, involuntarily

terminating her parental rights to S.J.S., born in October 2017, and A.C.S.,

born in September 2019 (collectively, “Children”).        Because the record

supports the decision of the trial court, we affirm the decrees.
J-A13017-22


       We glean the following factual and procedural history from the trial

court’s Opinion and the certified record. In February 2019, Delaware County

Children & Youth Services referred its case involving Mother and S.J.S., who

was fifteen months old, to Montgomery County Office of Children & Youth

(“MCOCY”) because Mother was homeless, and suffering from depression and

post-traumatic stress disorder. Mother was also pregnant again.

       On March 11, 2019, MCOCY obtained an Order for Protective Custody

for S.J.S, then seventeen months old, because Mother had untreated mental

health issues and no stable housing.1 MCOCY placed S.J.S. in a pre-adoptive

foster home, where he remains today.

       The trial court then adjudicated S.J.S dependent.    MCOCY provided

Mother with goals for reunification in the Family Service Plan, which included

obtaining and maintaining stable housing, obtaining mental health evaluations

and treatment, maintaining employment, providing evidence of financial

stability, visiting with S.J.S., and obtaining appropriate medical treatment.




____________________________________________


1Mother  and S.J.S. had moved five times between January 2019 and March
2019. In early March, Mother and the person with whom Mother had been
living had a disagreement and the person asked Mother to move out. Based
on Mother’s assertion that she could live with her sister in Pittsburgh, MCOCY
arranged to transport her to Pittsburgh. While traveling to Pittsburgh,
however, Mother informed the caseworker that her sister had moved and that
Mother had a place in a shelter in Pittsburgh instead. The case worker
determined that Mother did not have a place in the shelter and returned
Mother and S.J.S. to Montgomery County. MCOCY arranged housing for
Mother and S.J.S. for the weekend.

                                           -2-
J-A13017-22


MCOCY provided services to Mother through three different agencies to assist

her in meeting her Family Service Plans goals.

     In April 2019, Mother underwent a psychiatric evaluation with Central

Behavioral Health (“CBH”). CBH concluded that at that time, that Mother did

not need in-patient mental health treatment or medication but indicated that

Mother may benefit from outpatient therapy. MCOCY discussed the evaluation

with Mother and told her that she should enroll in outpatient therapy.

     At this time, Mother was living with a family member in Norristown. She

later moved out of the family member’s residence and refused to give MCOCY

the address of where she was staying.

     In May 2019, MCOCY referred Mother to Carson Valley Children’s Aid for

reunification services. In June 2019, Mother obtained a three-bedroom

apartment along with her mother and her mother’s boyfriend.

     In September 2019, Mother gave birth to A.C.S. Because Mother was

making some progress on her reunification goals, MCOCY did not immediately

seek an Order for Protective Custody for A.C.S.

     In November 2019, however, Mother’s landlord evicted her for non-

payment of rent and utilities. Mother and A.C.S, who was then nine weeks

old, first stayed with a friend, but MCOCY informed Mother that A.C.S. could

not stay there because the individuals living there had a history of criminal

and child welfare offenses. Mother then sent A.C.S. to her sister’s house in




                                    -3-
J-A13017-22


Philadelphia for the weekend, but her sister would not permit Mother to stay

with her due to past problems between them. Id.

       On November 18, 2019, Mother and A.C.S. moved into the home of a

family friend, Ms. Foster, in Philadelphia.2 While Mother lived with Ms. Foster,

Mother’s stability improved and the trial court concluded that Mother had

made moderate progress toward meeting her Family Service Plan objectives.

In February 2020, due to Mother’s progress, the trial court permitted Mother

to have overnight and unsupervised visits with S.J.S. at Ms. Foster’s home. In

March 2020, however, due to the COVID-19 pandemic, Mother’s visits with

S.J.S. occurred virtually.

       On June 29, 2020, after a hearing, the trial court denied MCOCY’s

request for reunification after finding that, although Mother had obtained a

part-time job, she had not yet established stable housing and needed to

produce a lease agreement.

       In July 2020, Mother allowed Ms. Foster’s unlicensed teenage son to use

Mother’s car to drive her and A.C.S., who was then ten months old. Mother

had just purchased the car, but the car needed brakes and had not passed

inspection. Ms. Foster’s teenage son drove the car into a guardrail on an

expressway. The car flipped over several times and Ms. Foster’s son went


____________________________________________


2Carson Valley Children’s Aid terminated its services when Mother moved to
Philadelphia. MCOCY attempted to refer Mother to reunification services in
Philadelphia, but there was no agency available to provide services.


                                           -4-
J-A13017-22


through the windshield. Id. Mother suffered numerous broken bones and

A.C.S. suffered bruising.   Id.

      Following the accident, Ms. Foster evicted Mother and Mother moved

into a family member’s home in Philadelphia. However, MCOCY deemed the

situation in the house to be unsafe for A.C.S. to live in because of unsanitary

conditions and Mother’s refusal to provide MCOCY with the names of all of the

adults in the home. MCOCY placed A.C.S. with Ms. Foster with a safety plan.

      MCOCY then filed a Dependency Petition for A.C.S. At this point,

MCOCY’s concerns about Mother’s parenting ability included Mother’s display

of poor judgment by permitting an unlicensed driver to transport her and

A.C.S. inside an unsafe vehicle, continual instability with housing and

employment, her failure to obtain mental health treatment, and her failure to

follow up with medical care.

      On September 10, 2020, after a hearing, the trial court adjudicated

A.C.S. dependent based upon lack of appropriate parental care and control

and placed A.C.S. with the same foster family as S.J.S. MCOCY learned at the

hearing that Mother had moved again, this time to her sister’s home in

Coatesville. The trial court ordered Mother to obtain an updated psychological

and psychiatric evaluation.

      At the December 2020 permanency review hearing, Mother informed

the court and MCOCY that she had moved again and was renting a bedroom

in a boarding house in Philadelphia. Mother stayed at the boarding house for


                                     -5-
J-A13017-22


only a few weeks before she started sub-letting one bedroom of a three-

bedroom apartment in Philadelphia.

       In May 2021, Mother provided MCOCY with the address of her most

recent residence but did not permit MCOCY to view the home until August

2021. When MCOCY asked her to provide a written lease, Mother provided a

handwritten, post-dated document by the tenant of the apartment, who stated

he was permitting Mother to rent one of the three bedrooms.

       On May 10, 2021, Psychologist Steven Miksic conducted a parenting

capacity evaluation of Mother, after which he concluded Mother suffered from

severe depression and other emotional difficulties that prevented her from

sustaining her own self-care and rendered her incapable of parenting the

Children.    He provided six recommendations, which included that Mother

obtain psychiatric and psychological therapy to address her childhood trauma,

behavioral issues, and poor judgment; cooperate with child welfare agencies;

maintain consistent contact with Children; and obtain stable and independent

housing and financial resources.          See MCOCY Exh. 15, Parental Capacity

Evaluation, 5/29/21.

       On May 28, 2021, MCOCY filed petitions to involuntarily terminate

Mother’s parental rights to Children.3         The trial court held hearings on the

____________________________________________


3 On July 23, 2021, Mother gave birth to another child who is not a subject of
these proceedings. Mother did not tell the Children, MCOCY or Dr. Miksic that
she was pregnant and instead showed up at a visit with the Children with the
(Footnote Continued Next Page)


                                           -6-
J-A13017-22


petitions on October 14, 2021, and October 22, 2021, when the Children were

two and four years old.4 MCOCY presented the testimony of Delaware County

Children & Youth Services intake supervisor, Maria Archdeacon; Open Door

International caseworker Kelly Anne Toepel; MCOCY caseworker, Reginald

Nelson; and psychologist, Stephen Miksic, Ph.D.

       Ms. Toepel testified about Mother’s interactions with the Children, noting

that Mother struggled during both virtual and in-person visits.              N.T.

Termination, 10/22/21, at 29, 33-50. Mother rarely displayed affection and

excitement when she saw Children, instead appearing without affect and

“almost no expression.” Id. at 33. At times, S.J.S. made comments indicating

that he noticed that Mother did not put forth effort to engage with him. Id.

at 37. Mother took at least one FaceTime call during every visit. Id. at 38,

48. Ms. Toepel recalled one instance where she had to tell Mother to end her

call to help S.J.S. on the playground.           Id. at 38.   S.J.S. often seemed

uncomfortable during visits, especially during the virtual visits where Mother

disappeared from camera view or fell asleep during visits. Id. at 42. Ms.

Toepel also described an incident where Mother got upset with S.J.S. when he



____________________________________________


baby without preparing them. See Tr. Ct. Op., dated 1/14/22, at 8. Mother’s
youngest child was not part of these proceedings and is not a subject of this
appeal. Thus, this court has no information about whether the newborn child
remains in Mother’s care.

4 Due to Children’s young ages, Sara Hentschke, Esquire, represented Children
in a dual role as legal counsel and guardian ad litem.

                                           -7-
J-A13017-22


called her by her first name, and she retaliated by focusing more attention on

A.C.S. Id. at 39-43. Mother also was not consistent in visiting with Children;

overall, from the time A.C.S. came into foster care in October 2020, Mother

attended 31 out of 47 visits. Id. at 57.

      Dr. Miksic testified extensively regarding the Parenting Capacity

Evaluation of Mother, concluding that Mother suffered from several untreated

mental health disorders, and that if Mother did not take the actions that he

recommended, her “difficulties with functional capacity in many areas that are

basic to self-care and independence, as well as caring for children, would

persist.” N.T., 10/14/21, at 76. He also opined that if her failure to obtain

treatment was based upon an unwillingness to obtain treatment or perception

that she did not need treatment, her ability to care for herself and to parent

“would be persistent for a long period of time.” Id. at 76-77.

      The only evidence that Mother presented was her own testimony.

      At the conclusion of the testimony, the trial court granted MCOCY’s

petitions. The court entered decrees memorializing its decision on October

25, 2021, citing 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b) in the decree

pertaining to A.C.S., and 23 Pa.C.S. § 2511(a)(1), (2), (8), and (b) in the

decree pertaining to S.J.S. Thereafter, Mother filed timely Notices of Appeal

and Concise Statements of Errors Complained of on Appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).




                                    -8-
J-A13017-22


       In her brief, Mother raises four issues challenging the trial court’s

termination of her parental rights. See Mother’s Br. at 4.5

                                          A.

       Our standard of review is well settled. “In cases concerning the

involuntary termination of parental rights, appellate review is limited to a

determination of whether the decree of the termination court is supported by

competent evidence.”        In re Adoption of C.M., 255 A.3d 343, 358 (Pa.

2021).    Appellate courts must accept the trial court’s findings of fact and

credibility determinations if the record supports them. Interest of S.K.L.R.,

256 A.3d 1108, 1123 (Pa. 2021). An appellate court may disturb a ruling

supported by competent evidence in the record only upon discernment of an

error of law or abuse of discretion. In re Adoption of L.A.K., 265 A.3d 580,

591 (Pa. 2021).

       “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support



____________________________________________


5 Mother also purports to challenge an alleged evidentiary ruling that rejected
evidence of kinship care as a viable alternative to termination. See Mother’s
Br. at 4, 27-28. Although she cites to a “Praecipe, p. 27” and “Hearing
transcript p 25,” Mother does not indicate when or how she asked the trial
court to consider this evidence and where in the record the court issued a
ruling declining to consider it. These failures fatally hamper our review of this
issue, and it is, thus, waived. See Pa.R.A.P. 2117(a)(4), (c)(4), and Pa.R.A.P.
2119(c) (requiring reference to the place in the record where the matter
referred to appears). See also Pa.R.A.P. 302(a) (providing that “[i]ssues not
raised in the trial court are waived and cannot be raised for the first time on
appeal”).

                                           -9-
J-A13017-22


an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

Interest of S.K.L.R., 256 A.3d at 1123-24.

      When addressing a petition to involuntarily terminate parental rights,

the Adoption Act requires the trial court to conduct a bifurcated analysis. See

23 Pa.C.S. § 2511(a) and (b). “Subsection (a) provides eleven enumerated

grounds describing particular conduct of a parent which would warrant

involuntary termination.” In re Adoption of C.M., 255 A.3d at 359; see

also 23 Pa.C.S. § 2511(a)(1)-(11).       If the trial court determines that the

petitioner established grounds for termination under subsection 2511(a) by

clear and convincing evidence, the court must then assess the petition under

subsection 2511(b), which focuses on the child’s needs and welfare. In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013); 23 Pa.C.S. § 2511(b).

                                    B.

      While the trial court here found that MCOCY met its burden of proof

under multiple subsections of 23 Pa.C.S. § 2511(a), we need only agree with

the court’s decision as to any one subsection of Section 2511(a), as well as

Section 2511(b), to affirm the termination of parental rights.      See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).


                                     - 10 -
J-A13017-22


      We focus our analysis on Section 2511(a)(2), which provides that a

parent’s right to her child may be terminated where        “[t]he repeated and

continued incapacity, abuse, neglect or refusal of the parent has caused the

child to be without essential parental care, control or subsistence necessary

for his physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by the

parent.” 23 Pa.C.S. § 2511(a)(2). See also Interest of D.R.-W., 227 A.3d

905, 912-13 (Pa. Super. 2020) (reiterating the three elements contained with

Section 2511(a)(2).

      Grounds for termination under subsection (a)(2) include more than

affirmative misconduct and acts of refusal; it also includes parental incapacity.

In re Adoption of A.H., 247 A.3d 439, 443 (Pa. Super. 2021). Thus, sincere

efforts to perform parental duties may still be insufficient to remedy an

incapacity. In re Z.P., 994 A.2d at 1117. This is because subsection (a)(2)

“emphasizes the child’s present and future need for essential parental care,

control or subsistence necessary for his physical or mental well-being,”

especially “where disruption of the family has already occurred and there is

no reasonable prospect for reuniting it.” Id.

      “Parents are required to make diligent efforts toward the reasonably

prompt assumption of full parental duties.” In re Adoption of A.H., 247

A.3d at 443. A “parent's vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may


                                     - 11 -
J-A13017-22


properly be rejected as untimely or disingenuous.” In re Z.P., 994 A.2d at

1118.

        Additionally, “[p]arental duty requires that the parent act affirmatively

with good faith interest and effort, and not yield to every problem, in order to

maintain the parent-child relationship to the best of [her] ... ability, even in

difficult circumstances.” Id. (citation omitted). “Parental rights are not

preserved by waiting for a more suitable or convenient time to perform one’s

parental responsibilities while others provide the child with the child’s physical

and emotional needs.” Id. (citation, emphasis omitted).

        Here, the trial court made the following findings about Mother that led

to her inability to parent the Children: Mother’s inability to maintain stable

housing suitable for the children prior to and after Children were adjudicated

dependent and placed in foster care, “chronic unemployment,” lack of

“understanding and resources to provide for [the children’s] basic needs,” her

“untreated psychiatric disorders of Depression and Post Traumatic Stress,”

and her failure “to obtain court-ordered mental health evaluations.” Trial Ct.

Op. at 13-14.

        In finding that MCOCY met its burden with respect to Section

2511(a)(2), the trial court found persuasive and credible the testimony of Dr.

Miksic who concluded that Mother lacked the capacity to parent the Children

for the following reasons:

        Dr. Miksic conducted a Parenting Capacity Evaluation of Mother on
        May 20, 2021. In his expert Opinion, which this Court found to

                                      - 12 -
J-A13017-22


       be credible, he opined that Mother was not capable of parenting
       two children. See N.T., 10/14/21, at 75; Exh. 15. Dr. Miksic
       diagnosed Mother with Major Depressive Disorder with possible
       Post-Traumatic Stress Disorder, and requires treatment and
       evaluation for medication, in order to gain the capability to care
       for the children. Id. at 74. Mother’s failure to obtain the court-
       ordered psychological and psychiatric evaluations, obtain and
       maintain stable housing, financial resources, and engage in a
       nurturing and loving relationship with the children demonstrated
       her repeated and continued incapacity that has left the children
       without the proper parental care. Mother suffers from untreated
       psychiatric disorders that persist without any treatment and/or
       medication. She receives monthly social security benefits for
       Post-Traumatic Stress Disorder but does not engage in any
       therapeutic services and/or medication management.

Trial Ct. Op, at 13-14, 17.

       Our review of the record demonstrates that the record supports the trial

court’s finding of Mother’s incapacity to parent the Children.

       Mother challenges to the trial court’s termination of her parental rights

are, in essence, challenges to the weight, or in other words the persuasiveness

that the trial court placed on the evidence, including Dr. Miksic’s testimony

and report. In particular, Mother argues that the trial court erred in relying on

Dr. Miksic’s testimony because Dr. Miksic did not observe Mother with

Children. Mother’s Br. at 16.6 This is an argument about the weight the trial


____________________________________________


6 Mother also contends that MCOCY “signed” the petition to terminate one
month prior to the evaluation and that Dr. Miksic thus “conformed” his report
to the allegations in the petition, and implying that he did so to ensure further
engagements with MCOCY. Id. at 18. Mother’s counsel cross-examined Dr.
Miksic regarding his financial arrangement with MCOCY , and it was within the
court’s discretion to reject Mother’s insinuations that Dr. Miksic was biased
(Footnote Continued Next Page)


                                          - 13 -
J-A13017-22


court placed on Dr. Miksic’s testimony; it does not disqualify his expert opinion

and thus, Dr. Miksic’s testimony is part of the record and we must affirm the

trial court’s finding. To accept Mother’s argument would require us to re-weigh

the evidence, a procedure that we cannot and will not do.

       Mother also argues that the trial court erred in relying on Dr. Miksic’s

testimony because Dr. Miksic in his report included a statement that “tangible

progress towards stable recovery and functional capacity should be

established within six months to indicate a reasonable likelihood of parental

capacity.” Id at 17. Once again, Mother is arguing that the trial court erred

in relying on Dr. Miksic’s report because of the recommendation. The trial

court, however, properly accepted Dr. Miksic’s report into evidence and this

argument again focuses on the weight the trial court gave the report. The trial

court was free to reject that statement and still conclude that the rest of the

report was sufficiently persuasive to conclude that Mother lacked the capacity

to parent the Children. Once again, we cannot re-weigh the evidence and we

reject Mother’s argument.

       In sum, the record supports the trial court’s conclusion that Mother lacks

the capacity to parent the Children and MCOCY met its burden under

2511(a)(2). Two years and seven months after S.J.S. entered foster care,



____________________________________________


and still place weight on Dr. Miksic’s conclusions. We will not re-weigh the
evidence.


                                          - 14 -
J-A13017-22


Mother still struggled with her own mental health and psychological instability,

which negatively impacted her parenting and ability to provide stability for

Children. Since MCOCY removed S.J.S. from Mother’s care in March 2019,

Mother has moved seven times, often losing housing due to conflicts with

others. While she had remained in the same housing from sometime in the

beginning of 2021 until the last hearing in October 2021, her housing consists

of one bedroom dependent on her relationship with the tenant, akin to

situations where she has struggled historically. Moreover, throughout the life

of this case, Mother has never obtained mental health care, and her transience

made it difficult for her to work with services. Given how little progress she

has made overall, the trial court was within its discretion to conclude that

Mother lacks the ability to parent the Children and is unable to remedy the

causes of her incapacity.7




____________________________________________


7 While ordinarily we would turn to Section 2511(b) at this juncture, the only
issue regarding Section 2511(b) that Mother preserved in her concise
statement and presents in her brief is whether the Trial Court erred by
addressing Section 2511(b) when MCOCY failed to prove grounds under
Section 2511(a). Having affirmed the decision of the trial court with respect
to Section 2511(a), Mother’s Section 2511(b) argument is meritless.
Moreover, we note that the trial court determined that Children have a minimal
bond with Mother and severing that bond serves their needs and welfare. Trial
Ct. Op., 1/14/22, at 21-23. The record supports these findings and the trial
court did not abuse its discretion by concluding that terminating Mother’s
parental rights met Children’s needs and welfare.

                                          - 15 -
J-A13017-22


                                   C.

     Our review of the record supports the trial court’s findings. We do not

discern an error of law or abuse of discretion with respect to the court’s

decision to terminate Mother’s parental rights. Thus, we affirm the decrees

terminating Mother’s parental rights.

     Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2022




                                    - 16 -